LITHIUM-ION ELECTROCHEMICAL CELL, COMPONENTS THEREOF, AND METHODS OF MAKING AND USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered. 

Response to Amendment
In response to communication filed on 1/10/2022:
No claims have been amended; new matter has been entered.
Rejections under 35 USC 103(a) have been upheld.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Abe describes protective layers in paragraphs 118-121 and auxiliary layers in paragraphs 118-119. In paragraph 118, Abe states that some structures may [] a positive electrode active material (or negative electrode active material)-free layer ... [that] may be a protective layer for protecting the positive electrode active material (or negative electrode active material)- containing layer, or an interlayer to be between the divided positive electrode active material (or negative electrode active material)-containing layer, or an underlayer to be between the positive electrode active material (or negative electrode active material)-containing layer and the collector, etc. In the present invention, all these are generically referred to as an auxiliary layer" (emphasis added). Accordingly, one of ordinary skill in the art would understand that the protective layers described in Abe are one type of auxiliary layer, and so the features of auxiliary layers described in Abe are also features of the protective layers described in Abe. 
Abe describes suitable thicknesses for its auxiliary layers in paragraph 119, which, in view of Abe's teachings that its protective layers are a type of auxiliary layer, are also suitable thicknesses for its protective layers. There, Abe states that such layers should have thicknesses of "preferably at least 1 µm" and that thinner auxiliary layers undesirably do not prevent decomposition of the electrolytic solution. Accordingly, one of ordinary skill in the art would understand Abe to teach that auxiliary layers, including protective layers, should have thicknesses of at least 1 µm and that thinner layers would be undesirable. 
The Patent Office has proposed that this defect in Abe can be cured by Scordilis-Kelley. 
However, as described in MPEP § 2145(X)(D)(2), "It is improper to combine references where the references teach away from their combination" (citing to In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983)). Here, Abe teaches away from protective layers having thicknesses of 1 pm or less, and so teaches away from protective layers having thicknesses in the claimed range of 500 nm or less. Abe's teaching is not specific to its particular protective layers, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully traverses. The Applicant appears to be equating the protective layer with the auxiliary layer of Abe. The Examiner disagrees with the comparison. Paragraph 0118 describes the auxiliary layer(s) as basically being electrode layers but without the electrode active material (ie. “positive electrode active material-free layer”) while paragraphs 0120-0121 disclose a protective layer comprised of materials that are the same as that of the protective material as claimed (paragraph 0121 discloses ceramic materials).
However, for the sake of argument, assuming the protective layers described in Abe are one type of auxiliary layer (which the Examiner does not concede), Abe teaches that there may be entire unit (keeping in the mind the required thickness of the protective layer is not disclosed) must be greater than 1µm. If the auxiliary layer comprises multiple layers making an entire thickness 1µm, then each layer that makes up the auxiliary layer (assuming it is composed of multiple layers) would have an individual thickness of less than 1µm. Abe is not entirely specific on this which is why the Examiner relies of modification with the reference of Scordilis-Kelley.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8-10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe et al. (US 2010/0119955 A1) and further in view of Scordilis-Kelley et al. (US 2011/0287305 A1).
Regarding claim 2, 4-6, 8-10, Abe et al. teach an electrochemical cell (Abstract), comprising: a first electrode comprising lithium metal (Paragraph 0109 discloses the anode is made of lithium metal.);
a protective structure disposed on the first electrode, wherein the protective structure comprises a ceramic and/or a glass (Paragraphs 0120-0121 discloses a protective layer formed on a cathode and/or anode which can be made of water insoluble particles such as ceramic.); a second electrode; a (Paragraphs 0101-102 disclose a cathode comprised of a lithium metal oxide such as LiCo-O2 or LiMn2O4.) and
an electrolyte, wherein the electrolyte comprises a fluorinated cyclic carbonate compound (Paragraph 0080 discloses the use of cyclic carbonate solvents in electrolytes such as fluoroethylene carbonate, FEC.).
However, Abe et al. do not teach wherein the ceramic and/or the glass comprises lithium, and wherein the ceramic and/or the glass is a single-ion conductive material. Further, Abe et al. do not teach wherein the protective structure has a thickness of no greater than 500 nm.
Scordilis-Kelley et al. ceramic and/or the glass protective layer is a single ion conductive material or wherein the protective structure is a multilayered structure comprising a layer (Fig. 2 and paragraphs 0049-0052 a multi-layered structure 204, in accordance with various exemplary embodiments of the invention. In some cases herein, the anode is referred to as an "anode based material," "anode active material," or the like, and the anode along with any protective structures are referred to collectively as the "anode." All such descriptions are to be understood to form part of the invention. In this particular embodiment, multi-layered structure 204 includes a single-ion conductive material 206, a polymeric layer 208 positioned between the base electrode material and the single-ion conductive material, and a separation layer 210 (e.g., a layer resulting from plasma treatment of the electrode) positioned between the electrode and the polymeric layer. Further, paragraph 0052 discloses it can contain lithium and comprise a single ion conductive material. Further, paragraph 0053 discloses the protective layer can have a thickness of no greater than 500 nm.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Abe with Scordilis-Kelley et al. in order to allow passage of lithium ions and may impede the passage of other components that may otherwise damage the anode.
Regarding claim 12, Abe and Scordilis-Kelley et al. teach the electrochemical cell of claim 2. Further, Abe teaches wherein the electrolyte comprises at least one of: LiN(CF3SO2)2, LiN(C2F5SO2)2, and LiC(CF3SO2)3. (Paragraph 0091)

Claims 11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe et al. (US 2010/0119955 A1) and further in view of Mikhaylik et al. (US 2012/0052397 A1).
Regarding claims 11, 17, 19, and 20,  Abe et al. teach electrochemical cell (Abstract), comprising: a first electrode comprising lithium metal (Paragraph 0109 discloses the anode is made of lithium metal.);
a protective structure disposed on the first electrode, wherein the protective structure comprises a ceramic and/or a glass (Paragraphs 0120-0121 discloses a protective layer formed on a cathode and/or anode which can be made of water insoluble particles such as ceramic.);
an electrolyte (Paragraph 0080), and a second electrode, wherein the second electrode comprises one or more of the following:
a nickel cobalt manganese lithium-ion cathode, LiMn2O4, and LiCoxNi(1-x)O2 where x is between approximately 0.05 and 0.8 (Paragraphs 0101-102 disclose a cathode comprised of a lithium metal oxide such as LiCo-O2 or LiMn2O4.).
However, Abe et al. do not teach wherein the ceramic and/or the glass comprises lithium, and wherein the ceramic and/or the glass is a single-ion conductive material. Further, Abe et al. do not teach wherein the protective structure has a thickness of no greater than 500 nm.
Scordilis-Kelley et al. ceramic and/or the glass protective layer is a single ion conductive material or wherein the protective structure is a multilayered structure comprising a layer comprising the ceramic and/or the glass which comprises lithium and is a single-ion conductive material. (Fig. 2 and paragraphs 0049-0052 a multi-layered structure 204, in accordance with various exemplary embodiments of the invention. In some cases herein, the anode is referred to as an "anode based material," "anode active material," or the like, and the anode along with any protective structures are referred to collectively as the "anode." All such descriptions are to be understood to form part of the invention. In this particular embodiment, multi-layered structure 204 includes a single-ion conductive material 206, a polymeric layer 208 positioned between the base electrode material and the single-ion conductive material, and a separation layer 210 (e.g., a layer resulting from plasma treatment of the electrode) positioned between the electrode and the polymeric layer. Further, paragraph 0052 discloses it can contain lithium and comprise a single ion conductive material. Further, paragraph 0053 discloses the protective layer can have a thickness of no greater than 500 nm.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Abe with Scordilis-Kelley et al. in order to allow passage of lithium ions and may impede the passage of other components that may otherwise damage the anode.
However, Abe et al. do not teach wherein the electrolyte is a gel electrolyte and comprises a lithium bis(oxalate)borate compound.
Mikhaylik et al. teach electrolyte materials for use in electrochemical cells (Abstract) wherein the electrolyte comprises a lithium bis(oxalate)borate compound (Paragraphs 0083-0084 disclose various gel electrolytes such as LiBOB.).
Therefore, it would have been obvious to one ordinary skill in the art to modify Abe with Mikhaylik et al. in order to charge and discharge the cell at the desired level.
Regarding claims 15 and 16, the combination of Abe, Scordilis-Kelley and Mikhaylik et al. teach the electrochemical cell of claim 19. Further, Abe et al. teach the electrolyte comprises a non-aqueous solvent such as carbonate. (Paragraph 0080 discloses the use of cyclic carbonate solvents in electrolytes such as fluoroethylene carbonate, FEC.)
Regarding claim 18, the combination of Abe, Scordilis-Kelley and Mikhaylik et al. teach the electrochemical cell of claim 19. Further, Abe et al. teach wherein the electrolyte comprises at least one of: LiN(CF3SO2)2, LiN(C2F5SO2)2, and LiC(CF3SO2)3. (Paragraph 0091)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729